IN THE UNITED STATES COURT OF APPEALS

                      FOR THE FIFTH CIRCUIT

                      _____________________

                           No. 98-30648
                         Summary Calendar
                      _____________________


JOSEPHINE S. LOVOI,

                                              Plaintiff-Appellant,

                              versus

TREASURE CHEST CASINO, LLC;
BOYD GAMING CORPORATION;
ROBERT GUIDRY,

                                              Defendants-Appellees.

-----------------------------------------------------------------

                      _____________________

                           No. 98-30770
                      _____________________


JOSEPHINE S. LOVOI,

                                              Plaintiff-Appellant,

                              versus

TREASURE CHEST CASINO, LLC;
BOYD GAMING CORPORATION,

                                            Defendants-Appellees.
_________________________________________________________________

           Appeal from the United States District Court
               for the Eastern District of Louisiana
                           (97-CV-446-S)
_________________________________________________________________

                        January 13, 1999
Before JOLLY, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     Josephine S. Lovoi, proceeding pro se, appeals the cases of

Lovoi v. Treasure Chest Casino, LLC, et al., No. 98-30648 (Treasure

Chest I) and Lovoi v. Treasure Chest Casino, LLC, et al., No.

98-30770 (Treasure Chest II).           In Treasure Chest I, the district

court granted       summary    judgment       in    favor     of   the   appellees    on

Lovoi’s wrongful termination and failure to rehire claims under the

Age Discrimination and Employment Act of 1967, § 7(b) et seq., as

amended, 29 U.S.C. § 626(b) et seq. (ADEA) and the Americans with

Disabilities Act of 1990, 42 U.S.C. § 12101 et seq. (ADA).                            In

doing so, the district court adopted the magistrate judge’s report

and recommendation.           Next, under 28 U.S.C. § 1367(c)(3), the

district    court     dismissed      without        prejudice       Lovoi’s     related

statutory state law claims. Lovoi filed a timely notice of appeal.

     In    Treasure    Chest     II,   the         district     court    granted     the

appellees’ motion to dismiss under Fed.R.Civ.P. 12(b)(6) on the

grounds of res judicata. Finally, in this case, the district court

denied Lovoi’s       motion    for   recusal        under     28   U.S.C.   §   455(a).

Judgment was issued accordingly and a notice of appeal filed.

     As best as we can deduct from Lovoi’s pro se brief, Lovoi

appeals only the denial of her motion for recusal in Treasure Chest


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.




                                          2
II.   Lovoi argues that in granting judgment for the appellees in

Treasure Chest I and Treasure Chest II, the district court engaged

in crimes of corruption, treason, subordination of perjury, and the

falsification of information.   Lovoi contends that the motivation

for the district court’s purported bias is its association with

former Louisiana Governor Edwin Edwards who is also associated with

Robert Guidry, one of the appellees.1

      A motion for recusal is reviewed for an abuse of discretion.

Garcia v. Woman’s Hosp. of Texas, 143 F.3d 227, 230 (5th Cir.

1998).

      Our study of the briefs and a review of the record plainly

demonstrate that the district court did not abuse its discretion in

denying the motion for recusal.       On appeal, Lovoi makes several

disparaging and inflammatory accusations impugning the integrity of

the district court.   Each of Lovoi’s contentions, ranging from the

far-fetched to the absurd, have no arguable basis in law nor fact.

No reasonable person familiar with the record in this case would

         1
        We further note that despite Lovoi’s argument that she
properly preserved for appellate review the dismissal of her
termination and failure to rehire claims under the ADEA and the
ADA, Lovoi has failed to brief the issues of whether the district
court erred in granting summary judgment against her in Treasure
Chest I and granting the motion to dismiss in Treasure Chest II.
Consequently, these issues are waived and will not be entertained
on appeal. Hidden Oaks Ltd. v. City of Austin, 138 F.3d 1036, 1046
n.7 (5th Cir. 1998); Price v. Digital Equipment Co., 846 F.2d 1026,
1028 (5th Cir. 1988)(arguments of pro se appellants must be briefed
to be preserved). Lovoi’s blanket assertion in her rely brief that
the appellees purportedly owe her back pay is also insufficient to
preserve appellate review of her discrimination claims. See Price,
846 F.2d at 1028.




                                  3
harbor doubts about the district court’s impartiality. See Garcia,

143 F.3d at 229 (citing § 455(a)).

     In the light of this record and considering Lovoi’s procedural

error in not briefing her employment discrimination claims, we

conclude that the judgment of the district court, in all aspects,

is hereby

                                                 A F F I R M E D.2




    2
     On September 8, 1998, Lovoi moved this court for a hearing to
“cease any deals made with the defendants, which [are] further
causing obstruction of justice.” The appellees objected to the
motion on the grounds that it was procedurally improper and
frivolous and therefore moved for sanctions, attorney’s fees, and
costs to be accessed against Lovoi. Next, Lovoi filed a motion in
objection and similarly moved for sanctions and attorney’s fees
against the appellees. Both motions are hereby DENIED. Lovoi is
warned, however, that unsubstantiated allegations, which neither
are supported by the record nor by specifically cited legal
authority, are indeed frivolous and subject to severe monetary
sanctions. Any further briefing and pleadings filed in this case,
which are of a similar character lacking in evidentiary and legal
support, will draw substantial sanctions under Fed.R.App.P. 38.




                                4